DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical recording device configured for recording a temporal succession of images” and “at least one output device configured for outputting in each case at least one of the recorded images” in claim 1 and “identification device configured for identifying a temporal succession of operational data values” in claims 1 and 2, “a determination device configured for obtaining at least one item of operation information” and “wherein the at least one output device is configured for outputting the at least one obtained item of operation information” in claim 4, “at least one storage device configured for storing the recorded images” in claim 6, and  “a wireless transmission system configured for wireless transmission” of claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neeley et al. (US Pub. No. 2014/0266765).
Consider claim 1. Neeley et al. teaches a system for analysis of operation of a hand-guided working apparatus (para. 0026 describes a measurement device as a handheld measurement tool), wherein the working apparatus includes a working tool (para. 0026 describes a measurement device as a handheld measurement tool) and a drive system for driving the working tool (para. 0024 describes the measurement device having a plurality of power operational modes), the system, comprising: an optical recording device configured for recording a temporal succession of images of a working procedure on a workpiece using the working tool (paras. 0026 and 0060 describes recording video); an identification device configured for identifying a temporal succession of operational data values of the drive system during recording of the temporal succession of images (paras. 0037 describes identifying information that associates the stored measurement data with other data annotated with similar group identifying information); and at least one output device configured for outputting in each case at least one of the recorded images together with at least one identified operational data value correlated in time thereto (para. 0026 describes a mobile computing device displaying measurement data to a user).
Consider claim 3. Neeley et al. teaches the system according to claim 1, wherein the operational data values comprise a rotation speed value, an air flow value, a position value of an operating member or of a throttle valve or a throttle cylinder of the drive system, a temperature value, a clocking rotation speed value, an ignition information value, an advance force value, and/or a power, current and/or voltage value (para. 0017 describes measuring electrical current and voltage).
Consider claim 4. Neeley et al. teaches the system according to claim 3, further comprising: a determination device configured for obtaining at least one item of operation information for operation of the working apparatus as a function of the recorded images and/or the identified operational data values, and wherein the at least one output device is configured for outputting the at least one obtained item of operation information (paras. 0081 and 0082 describe a graph that shows trends in measurement value over time).
Consider claim 5. Neeley et al. teaches the system according to claim 4, wherein the at least one item of operation information comprises an item of rotation speed, air flow and/or position information, an item of temperature and/or clocking rotation speed information and/or an item of advance force information for an optimum operation (para. 0017 describes measuring temperature).
Consider claim 6. Neeley et al. teaches the system according to claim 4, further comprising: at least one storage device configured for storing the recorded images and the identified operational data values including the at least one obtained item of operation information (para. 0026 describes storing an image video and measurement data).
Consider claim 7. Neeley et al. teaches the system according to claim 1, further comprising: a mobile apparatus including the optical recording device and/or the at least one output device (para. 0026 describes a mobile computing device displaying measurement data to a user).
Consider claim 8. Neeley et al. teaches the system according to claim 7, wherein the mobile apparatus is a smartphone, a tablet computer or a laptop computer (para. 0085 describes a mobile computing device including a smart phone).
Consider claim 9. Neeley et al. teaches the system according to claim 6, further comprising: a wireless transmission system configured for wireless transmission of one or more of: (i) the recorded images from the optical recording device and/or the at least one storage device to the determination device, the at least one storage device and/or the at least one output device, (ii) the identified operational data values from the identification device and/or the at least one storage device to the determination device, the at least one storage device and/or the at least one output device, and (iii) the at least one obtained item of operation information from the determination device to the at least one storage device and/or the at least one output device (para. 0056 describes the wireless transmission of the measurement data from selected measurement devices).
Consider claim 16. Neeley et al. teaches the method according to claim 15, further comprising the steps of: obtaining, via a determination device, at least one item of operation information for operation of the working apparatus as a function of the recorded images and/or the identified operational data values; and wherein the step c) includes: live outputting of the at least one obtained item of operation information (para. 0023 describes displaying live data measurements).
Claims 10, 11, 15, 17, and 18 are rejected using similar reasoning as corresponding claims above.

Allowable Subject Matter
Claims 2 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484